Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is responsive to the amendment filed on 12/14/2020.  As directed by the amendment: claims 11-18, 20-21 have been withdrawn and new claims 22-27 have been added.  
Election/Restrictions
Applicants elected the species of Fig. 1A in the response to election/restriction filed 10/15/2018.  Newly submitted claim 22 requires “the channel extends only partially along the length from the first end” which is not disclosed in the elected embodiment of Fig. 1A.  Fig. 1A discloses a channel that extends along the whole length of the implant.  Therefore, claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  Thus, claims 6-10 and 23-27 are presently pending in this application.

Response to Arguments
Applicants’ arguments with respect to Claims 6, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Kleinman (2016/0151151) and claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kleinman (2016/0151151) in view of Hodorek et al. (2007/0179607) “Hodorek” and claim 10 is rejected under 35 U.S.C. 103 as being 
Newly amended claim 6 requires an “implant insertion tool for inserting the implant into a pocket created in a soft tissue” and the “implant is configured to be inserted into and fill the pocket of the soft tissue” which is intended use for the implant insertion tool and the implant.  The implant and the implant insertion tool of Kleinman are fully capable of performing the intended use of inserting the implant into a pocket in soft tissue since the implant and the implant insertion tool meet the required structure of claim 6.  Therefore, Kleinman disclose the claimed invention of claim 6 including the functional language of an “implant insertion tool for inserting the implant into a pocket created in a soft tissue” and the “implant is configured to be inserted into and fill the pocket of the soft tissue”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 6, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Kleinman (2016/0151151).  
Regarding claim 6, Kleinman discloses a soft tissue implant 301 (Fig. 3) comprising: a first end, a second end , and a length there between (Fig. 3 discloses the implant 301 having two opposing ends and a length in between); an internal channel extending at least partially along the length from the first end (the passageway lumen/ tunnel inside lens 901 that guidewire 201 passes through; par. 0049 and Fig. 9); an opening (opening of passageway lumen that receives guidewire 201; Figs. 3-4) disposed at the first end (Fig. 9) and corresponding to the internal channel (Fig. 9); the internal channel being configured to receive a complimentary portion of an implant insertion tool 201 for inserting the implant into pocket created in a soft tissue (Figs. 8-11; the implant insertion tool is fully capable of performing the intended use of inserting the implant into a pocket created in soft tissue); and one or more regions disposed along the length; wherein the one or more regions includes one or more materials (body region of implant 301/901; Fig. 11); wherein the one or more materials have properties configured to transform the implant from a first configuration to a second configuration (pars. 0050-0051 and Figs. 10-11 disclose the implant 301 expands from first to second configuration) when the one or more materials interacts with a stimulus (par. 0051 discloses the implant expands when in contact with an aqueous environment); and  wherein the stimulus includes thermo-manipulation, fluid manipulation, chemical manipulation, and/or energy manipulation (par. 0051 discloses fluid/aqueous manipulation); wherein the implant has a solid elongated body 
Regarding claim 7, Kleinman discloses one or more layers, the one or more layers including one or more of the one or more materials and/or one or more of therapeutics (par. 0043 discloses the implant 301 has a polymer coating having therapeutic drug).
Regarding claim 8, Kleinman discloses wherein the one or more materials includes a hydrogel (par. 0043 discloses hydrogel material). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kleinman (2016/0151151) in view of Hodorek et al. (2007/0179607) “Hodorek”. 
Kleinman discloses the claimed invention of claims 6-8; except for the hydrogel is a polyvinyl alcohol (PVA) hydrogel.  However, Hodorek teaches a similar implant (abstract) 
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the material in Kleinman to include polyvinyl alcohol (PVA) hydrogel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kleinman (2016/0151151) in view of McKay (2003/0023305). 
Kleinman discloses the claimed invention of claim 6; except for one or more features disposed on an outer surface of the implant and/or within the internal channel, the one or more features being configured to engage the implant insertion tool, the one or more features including a groove, a slot, and/or a notch.  However, McKay teaches a similar implantable device 10 (Fig. 3) comprising for one or more features disposed on an outer surface of the implant and/or within the internal channel, the one or more features being configured to engage the implant insertion tool, the one or more features including a groove, a slot, and/or a notch (tool-engaging slot 29 is disposed on an outer surface of the implant 10; Fig. 3 and par. 0076).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of . 
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Saidi et al. (2014/0243975) “Saidi” in view of Kleinman (2016/0151151). 
Regarding claim 23, Saidi discloses a soft tissue implant system 3700 (Fig. 37), comprising: an implant 3702, including: a first end, a second end, and a length there between (as shown in Fig. 37); an internal channel extending at least partially along the length from the first end (Fig. 37 and par. 0195 disclose an hollow implant having a channel); an opening disposed at the first end and corresponding to the internal channel (Fig. 37A disclose the implant 3702 is hollow with an opening that allows the exit of piercing element 3708); the internal channel being configured to receive a complimentary portion of an insertion tool 3704 for inserting the implant into a pocket created in a soft tissue (par. 0195 discloses the channel in hollow implant 3702 receives a piercing portion 3708 of insertion tool 3704 which is fully capable of performing the intended use of inserting the implant into a pocket created in soft nasal tissue); and one or more regions disposed along the length; wherein the one or more regions includes one or more materials (material of the implant body region; Fig. 37);  wherein the implant is configured to be inserted into and fill the pocket of the soft tissue (the implant is 
and the insertion tool 3704 configured to deliver the implant 3702, the insertion tool including: an insert member 3708 (Fig. 37), the insert member being an elongated member (par. 0195 discloses the insert member is a rod-like elongated element), the insert member including an implant interface section on which the implant is disposed (Fig. 37 discloses the implant is disposed on the insert member 3708); a housing (tool shaft 3709; Fig. 37), the housing including a channel in which the insert member is movable (par. 0195 and Fig. 37 disclose the insert member 3708 moves inside housing 3709); a receiving member (distal portion of the housing 3709 which rests against the proximal portion of implant; Fig. 37) disposed at an end of the channel of the housing 3709 (Fig. 37) and the receiving member being configured to support and cause the release of the implant from the implant interface section when the insert member is retracted into the housing (par. 0195 discloses the entire tool including the insert member/ piercing element 3708 are retracted which results in the implant engaging the distal portion of the housing 3709, resulting in the implant being delivered);
except for wherein the one or more materials have properties configured to transform the implant from a first configuration to a second configuration when the one or more materials interacts with a stimulus; wherein the stimulus includes thermo-manipulation, fluid manipulation, chemical manipulation, and/or energy manipulation; wherein the implant has a solid elongated body including the internal channel in the first configuration and in the second configuration; wherein a volume of the solid elongated body is configured to change from the first configuration to the second configuration. However, Kleinman teaches a similar invention 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the implant in Saidi to include wherein the one or more materials have properties configured to transform the implant from a first configuration to a second configuration when the one or more materials interacts with a stimulus; wherein the stimulus includes thermo-manipulation, fluid manipulation, chemical manipulation, and/or energy manipulation; wherein the implant has a solid elongated body including the internal channel in the first configuration and in the second configuration; wherein a volume of the solid elongated body is configured to change from the first configuration to the second configuration, as taught and suggested by Kleinman, since Saidi is concerned with employing their implants with expansion capabilities (par. 0149 discloses expansion features for preventing the implant from 
Regarding claim 24, Saidi discloses the insertion tool includes a handle disposed at a first end (the main body 3704 acts as a handle; Fig. 37), the implant interface section being disposed at the second end (the implant 3702 interfaces with the delivery system on the opposite end of handle body 3704; Fig. 3&; the implant interface section includes a tip on which the implant is disposed (par. 0195 discloses the implant interfaces with the insert member 3708 and a proximal portion of the implant rests against a distal surface of the housing 3709); and the insert member is configured to cause the implant to push against the receiving member when retracted (par. 0195 discloses the retraction of the whole tool including the insert member 3708 causes the implant to be pushed against the distal portion of housing 3709).
Regarding claim 25, Saidi discloses wherein a shape of the receiving member corresponds to the shape of the implant (the implant and the distal portion of the housing 3709 having a corresponding tubular shape).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Saidi et al. 6(2014/0243975) “Saidi” in view of Kleinman (2016/0151151) further in view of Lee et al. (4344190) “Lee”.
Saidi discloses the claimed invention of claim 23 including soft facial tissue (nasal tissue; abstract and Fig. 65); except for the implant has a tapered shape along the length.  However, Lee teaches a similar implant comprising a tapered shape along the length (Fig. 1 and claim 1 In re Dailey, 149 USPQ 47 (CCPA 1976).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Saidi et al. (2014/0243975) “Saidi” in view of Kleinman (2016/0151151) further in view of McKay (2003/0023305). 
Saidi discloses the claimed invention of claim 23; except for wherein the soft tissue implant further includes: one or more layers, the one or more layers including one or more of the one or more materials and/or one or more of therapeutics; and one or more features disposed on an outer surface of the implant and/or within the internal channel, the one or more features being configured to engage the implant insertion tool, the one or more features including a groove, a slot, and/or a notch.
However, Kleinman teaches a similar invention comprising one or more layers, the one or more layers including one or more of the one or more materials and/or one or more of therapeutics (par. 0043 discloses the implant 301 has a polymer coating having therapeutic drug).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the implant in Saidi to include one or more layers, the one or more layers including one or more of the one or more materials and/or one or more of 
Furthermore, McKay teaches a similar implantable device 10 (Fig. 3) comprising for one or more features disposed on an outer surface of the implant and/or within the internal channel, the one or more features being configured to engage the implant insertion tool, the one or more features including a groove, a slot, and/or a notch (tool-engaging slot 29 is disposed on an outer surface of the implant 10; Fig. 3 and par. 0076).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the implant in Saidi in view of Kleinman to include one or more features disposed on an outer surface of the implant and/or within the internal channel, the one or more features being configured to engage the implant insertion tool, the one or more features including a groove, a slot, and/or a notch, as taught and suggested by McKay, for allowing the implant in Kleinman to indicate the orientation of the implant for proper positioning during implantation after it engages the implantation tool (par. 0048 of McKay). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YASHITA SHARMA/
Primary Examiner, Art Unit 3774